Cover Page to Exhibit 10.1

 

All of the Purchase Agreements are identical to the form of Series P Stock
Purchase Agreement, dated October 14, 2005 attached hereto, except as to the
name of the Investor, the number of shares of Series P Convertible Preferred
Stock purchased and the purchase price of those shares, all of which is
specified in the chart below:

 

Investor

--------------------------------------------------------------------------------

   Purchase Price


--------------------------------------------------------------------------------

   Number of Shares


--------------------------------------------------------------------------------

Longview Fund, LP

   $ 8,000,000    2,395,210

Longview Equity Fund, LP

   $ 1,340,000    401,198

Longview International Equity Fund, LP

   $ 660,000    197,605

William S. Lapp

   $ 200,400    60,000

Marshall & Ilsley Trust Company

   $ 151,970    45,500



--------------------------------------------------------------------------------

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

Velocity Express Corporation

One Morningside Drive North, Bldg. B, Suite 300

Westport, CT 06880

 

The undersigned (the “Investor”), hereby confirms its agreement with you as
follows:

 

1. This Stock Purchase Agreement (the “Agreement”) is made as of the date set
forth below among Velocity Express Corporation, a Delaware corporation (the
“Company”), and the Investor.

 

2. The Company has authorized the sale and issuance of shares (the “Shares”) of
Series P Preferred Stock of the Company, $0.004 par value per share (the “Series
P Preferred Stock”) and the warrants (the “A Warrants” and “B Warrants”), to
certain investors in a private placement (the “Offering”). The Shares are
initially convertible into 3,100,000 shares (the “Conversion Shares”) of Common
Stock, $0.004 par value (the “Common Stock”), subject to adjustment in
accordance with the terms of the Series P Preferred Stock. The A and B Warrants
will be, upon issuance and subject to the terms of Section 3 hereof, convertible
into shares of the Company’s Common Stock (the “Warrant Shares”) under the terms
of each warrant.

 

3. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor                 
Shares at a purchase price of $3.34 per Share, or an aggregate purchase price of
$                , pursuant to the Terms and Conditions for Purchase of Shares
attached hereto as Annex I and incorporated herein by this reference as if fully
set forth herein. Unless otherwise requested by the Investor in Exhibit A,
certificates representing the Shares and the Warrant Shares purchased by the
Investor will be registered in the Investor’s name and address as set forth
below.

 

4. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or its affiliates, (b) neither it, nor any group of which it is a
member or to which it is related, beneficially owns (including the right to
acquire or vote) any securities of the Company and (c) it has no direct or
indirect affiliation or association with any National Association of Securities
Dealers, Inc. (“NASD”) member. Exceptions:

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)



--------------------------------------------------------------------------------

Dated as of: October 14,2005

--------------------------------------------------------------------------------

“INVESTOR”

By:

 

 

--------------------------------------------------------------------------------

Print Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

 

AGREED AND ACCEPTED:

Velocity Express Corporation

--------------------------------------------------------------------------------

By:

  Wesley Fredenburg

Title:

  Secretary

 

2



--------------------------------------------------------------------------------

Exhibit 10.1A

 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

 

1. Agreement to Sell and Purchase the Shares; Subscription Date.

 

1.1 Purchase and Sale. At the Closing (as defined in Section 2), the Company
will sell to the Investor, and the Investor will purchase from the Company, upon
the terms and conditions hereinafter set forth, the number of Shares set forth
in paragraph 3 of the Stock Purchase Agreement to which these Terms and
Conditions for Purchase of Shares are attached as Annex I and at the purchase
price set forth in such paragraph. The Company shall adopt and file with the
Secretary of State of the State of Delaware on or before the Closing Date the
Certificate of Designations, Preferences and Rights of Series P Convertible
Preferred Stock in the form attached hereto as Exhibit B.

 

1.2 Other Investors. As part of the Offering, the Company proposes to enter into
this same form of Stock Purchase Agreement with certain other investors (the
“Other Investors”), and the Company expects to complete sales of Shares to them.
(The Investor and the Other Investors are hereinafter sometimes collectively
referred to as the “Investors,” and this Agreement and the Stock Purchase
Agreements executed by the Other Investors are hereinafter sometimes
collectively referred to as the “Agreements.”) The Company will accept executed
Agreements from Investors for the purchase of Shares commencing upon the date on
which the Company provides the Investors with the proposed purchase price per
Share and concluding upon the date (the “Subscription Date”) on which the
Company has notified Broadband Capital Management (in its capacity as Placement
Agent for the Shares, the “Placement Agent”) that it is no longer accepting
Agreements for the purchase of Shares in the Offering.

 

1.3 Placement Agent Fee. Investor acknowledges that the Company intends to pay
the Placement Agent a fee in respect of the sale of Shares to the Investor. The
Company shall indemnify and hold harmless the Investor from and against all
fees, commissions or other payments owing by the Company to the Placement Agent
or any other person or firm acting on behalf of the Company hereunder.

 

2. Deliveries at Closing. The completion of the purchase and sale of the Shares
(the “Closing”) shall occur at a place and time, no later than October 14, 2005
(the “Closing Date”), to be specified by the Company and the Placement Agent,
and of which the Investors will be notified in advance by the Placement Agent.
At the Closing, the Company shall deliver to the Investor one or more stock
certificates representing the number of Shares set forth on the signature page
hereto, each such certificate to be registered in the name of the Investor or,
if so indicated on the Stock Certificate Questionnaire attached hereto as
Exhibit A, in the name of a nominee designated by the Investor, provided that,
if requested by the Investor, stock certificates representing such Shares shall
be delivered in escrow to such Investor’s agent prior to the Closing, to be held
until the completion of the Closing. In addition, on or prior to the Closing
Date, the Company shall cause counsel to the Company to deliver to the Investors
a legal opinion in the form attached hereto as Exhibit D.

 

The Company’s obligation to issue and sell the Shares to the Investor shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) receipt

 

1



--------------------------------------------------------------------------------

by the Company of the purchase price for the Shares being purchased hereunder as
set forth on the Signature Page hereto; (b) completion of purchases and sales
under the Agreements with the Other Investors of no less than             
Shares in the aggregate together with the purchase by the Investor; and (c) the
accuracy of the representations and warranties made by the Investors and the
fulfillment of those undertakings of the Investors to be fulfilled prior to the
Closing.

 

The Investor’s obligation to purchase the Shares shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(a) the Company’s agreement to issue and sell, and the Investors’ agreement to
purchase, on the Closing Date, not less than              Shares; (b) the
delivery to the Investor by counsel to the Company of a legal opinion in the
form attached hereto as Exhibit C; (c) the representations and warranties of the
Company contained in Section 4 being true and correct on and as of such Closing
with the same effect as though such representations and warranties had been made
on and as of the date of such Closing (except with respect to representations
and warranties which are made as of a specific date or period, which shall
continue to be true and correct in all material respects as of the respective
dates and for the respective periods covered); (d) the absence of any order,
writ, injunction, judgment or decree that questions the validity of the
Agreements or the right of the Company to enter into such Agreements or to
consummate the transactions contemplated hereby and thereby; (e) the delivery to
the Investor by the Secretary or Assistant Secretary of the Company of a
certificate stating that the condition specified in part (c) of this paragraph
has been fulfilled, (f) delivery to Investors by the Company of executed copies
of a Registration Rights Agreement in the form attached hereto as Exhibit C, and
(g) delivery to Investors by the Company of a certificate evidencing the Shares
purchased by the Investor.

 

3. Warrant Issuance

 

Subject to the terms and conditions set forth in Sections 3.1 and 3.2 hereof,
the Company shall deliver to the Investor, at Closing, the following warrants to
purchase shares of the Company’s common stock:

 

3.1 The A Warrant. The Company will issue to the Investor the A Warrant that
shall be convertible into 20% of the total number of common shares that the
Shares are initially convertible into immediately following the Closing. The A
Warrant will be in the form attached hereto and will have an exercise price of
$4.00. Notwithstanding any other terms of this Agreement or the Registration
Rights Agreement, exercise of the A Warrant will be subject to the prior
approval of the Company’s shareholders. The Company has received confirmation
from that number of voting shareholders necessary to approve the exercise of the
A Warrant.

 

3.2 The B Warrant. The Company will issue to the Investor the B Warrant that
shall be convertible into 20% of the number of common shares that the Shares are
initially convertible into immediately following the Closing. The B Warrant will
only be exercisable in the event that the registration statement filed under the
terms of the Registration Rights Agreement entered into between the Company and
the Investor (the “Registration Statement”) has not been declared effective
within two hundred seventy (270) days from the Closing Date. The B Warrant will
be in the form attached hereto and will have an exercise price of $4.00.
Notwithstanding any other terms of this Agreement or the Registration Rights
Agreement, exercise of the B Warrant will be subject to the prior approval of
the Company’s shareholders. The Company has received confirmation from that
number of voting shareholders sufficient to approve the exercise of the B
Warrant.

 

2



--------------------------------------------------------------------------------

4. Representations, Warranties and Covenants of the Company. In addition to
those terms defined above and elsewhere in this Agreement, for the purposes of
this Section 3, the following terms shall have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.

 

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 305 under the 1933 Act) of the Company, after due inquiry.

 

“Common Stock Equivalent” means any preferred stock, warrant, convertible bond,
debt instrument or any other convertible instrument that can be converted into
Common Stock.

 

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Shares and the PIK Shares.

 

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.

 

“Nasdaq” means The Nasdaq Stock Market, Inc.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“PIK Shares” means shares of Preferred Stock issued as pay-in-kind dividends on
the Shares or any previously issued PIK Shares.

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

3



--------------------------------------------------------------------------------

“Transaction Documents” means the Agreements, the Certificate of Designations,
and the Registration Rights Agreement.

 

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Warrant Shares” means the shares of Common Stock issuable upon conversion of
the A Warrant or B Warrant.

 

The Company hereby represents and warrants to the Investors that, except as set
forth in the schedules delivered herewith (collectively, the “Disclosure
Schedules”):

 

4.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own its properties. Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not and could not reasonably be expected to have a
Material Adverse Effect.

 

4.2 Authorization. The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) authorization of the performance of all obligations
of the Company hereunder or thereunder, and (iii) the authorization, issuance
(or reservation for issuance) and delivery, conversion and or exercise of the
Series P Preferred, PIK Shares and A and B Warrants. The Transaction Documents
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, subject to (i) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally and
(ii) laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

 

4.3 Capitalization. All of the issued and outstanding shares of the Company’s
and its subsidiaries capital stock have been duly authorized and validly issued
and are fully paid, nonassessable and were issued in full compliance with
applicable state and federal securities law and any rights of third parties. The
Company does not have outstanding stockholder purchase rights or “poison pill”
or any similar arrangement in effect giving any Person the right to purchase any
equity interest in the Company upon the occurrence of certain events.

 

4



--------------------------------------------------------------------------------

4.4 Valid Issuance. The Shares are duly and validly authorized and, when issued
and paid for pursuant to the Agreements, will be validly issued, fully paid and
nonassessable, free and clear of all encumbrances and restrictions (other than
those created by the Investors), except for restrictions on transfer set forth
in the Transaction Documents or imposed by applicable securities laws, and will
be entitled to the relative rights, powers and preferences set forth in the
Certificate of Designations. The PIK Shares are duly and validly authorized and,
when issued pursuant to the terms of the Certificate of Designations, will be
validly issued, fully paid and nonassessable, free and clear of all encumbrances
and restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws, and will be entitled to the relative rights, powers
and preferences set forth in the Certificate of Designations. Upon the
conversion of the Shares and/or the PIK Shares, the Conversion Shares will be
validly issued, fully paid and non-assessable, free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth in
the Transaction Documents or imposed by applicable securities laws and except
for those created by the Investors. Prior to closing, the Company will have
reserved 150% of the amount of shares of Common Stock issuable upon conversion
of the Shares and 100% of the amount of shares of Common Stock issuable upon
conversion of the Warrant Shares, free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws and except for those created
by the Investors.

 

4.5 Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Shares and A and B
Warrants and Conversion Shares and Warrant Shares require no consent of, action
by or in respect of, or filing with, any Person, governmental body, agency, or
official other than (i) filings that have been made pursuant to applicable state
securities laws, (ii) post-sale filings pursuant to applicable state and federal
securities laws, which were not required to be made prior to Closing and (iii)
such consents as have been previously obtained. Subject to the accuracy of the
representations and warranties of each Investor set forth in Section 5 hereof,
the Company has taken all action necessary to exempt (i) the issuance and sale
of the Conversion Shares and Warrant Shares, (ii) the issuance of the PIK Shares
in accordance with the Certificate of Designations, (iii) the issuance of the
Conversion Shares upon due conversion of the Shares and the PIK Shares and
Conversion Shares and Warrant Shares, and (iv) the other transactions
contemplated by the Transaction Documents, from the provisions of any
stockholder rights plan or other “poison pill” arrangement, any anti-takeover,
business combination or control share law or statute binding on the Company or
to which the Company or any of its assets and properties may be subject and any
provision of the Company’s Certificate of Incorporation or By-laws that is or
could reasonably be expected to become applicable to the Investors as a result
of the transactions contemplated hereby, including without limitation, the
issuance of the Conversion Shares, Shares, Warrants and Warrant Shares and the
ownership, disposition or voting of the Shares by the Investors or the exercise
of any right granted to the Investors pursuant to the Transaction Documents. The
Company has received confirmation from that number of voting shareholders
sufficient to approve the exercise of the Series P Preferred, the PIK Shares,
the A and B Warrants and Warrant Shares.

 

4.6 Delivery of SEC Filings; Business. The Company has not filed its Annual
Report on Form 10-K for the fiscal year ended July 2, 2005. The Company has made
available to

 

5



--------------------------------------------------------------------------------

the Investors through the EDGAR system, true and complete copies of the
Company’s Annual Report on Form 10-K for the fiscal year ended July 3, 2004 (and
any amendments thereto filed prior to the date hereof), the Company’s Proxy
Statement for its 2003 and 2004 Annual Meeting of Stockholders, the Company’s
Quarterly Reports on Form 10-Q and any of the Company’s Current Reports on Form
8-K filed since January 31, 2005 (collectively, the “SEC Filings”). The SEC
Filings are the only filings required of the Company pursuant to the 1933 Act
for such period. The Company and its Subsidiaries are engaged in all material
respects only in the business described in the SEC Filings and the SEC Filings
contain a complete and accurate description in all material respects of the
business of the Company and its Subsidiaries.

 

4.7 Use of Proceeds. The net proceeds of the sale of the Shares and the exercise
of the Warrants shall only be used by the Company for working capital and
general corporate purposes in accordance with financial budgets approved from
time to time by the Board of Directors of the Company.

 

4.8 SEC Filings.

 

(a) At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1933 Act and did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

 

(b) Each registration statement and any amendment thereto filed by the Company
and which has become effective since January 1, 2001 pursuant to the 1933 Act
and the rules and regulations thereunder, as of the date such statement or
amendment became effective, complied as to form in all material respects with
the 1933 Act and did not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements made therein not misleading; and each prospectus filed
pursuant to Rule 424(b) under the 1933 Act, as of its issue date and as of the
closing of any sale of securities pursuant thereto did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not
misleading            , and the Company will continue to make such filings as is
necessary to comply with the obligations of a company with a class of shares
registered pursuant to Rule 12(g) of the 1934 Act.

 

4.9 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares, Conversion Shares, Warrants, PIK Shares and Warrant Shares
will not conflict with or result in a breach or violation of any of the terms
and provisions of, or constitute a default under (i) the Company’s Certificate
of Incorporation or the Company’s Bylaws, both as in effect on the date hereof
(true and complete copies of which have been made available to the Investors
through the EDGAR system), or (ii)(a) any statute, rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any Subsidiary or any of their respective assets
or properties, or (b) any agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or a Subsidiary is bound or to
which any of their respective assets or properties is subject.

 

6



--------------------------------------------------------------------------------

4.10 Title to Properties. Except as disclosed in the SEC Filings and except for
liens, encumbrances and defects that arise in the ordinary course of business
and do not impair the Company’s ownership or use of such properties, the Company
and each Subsidiary has good and marketable title to all real properties and all
other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.

 

4.11 Certificates, Authorities and Permits. The Company and each Subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or such
Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

 

4.12 Labor Matters.

 

(a) The Company has complied with the federal Worker Adjustment and Retraining
Notification Act of 1988, as amended, in connection with the transactions
contemplated by this Agreement and the Transaction Documents.

 

(b) The Company is not a party to or bound by any collective bargaining
agreements or other agreements with labor organizations. The Company has not
violated in any material respect any laws, regulations, orders or contract
terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

 

(c) (i) There are no labor disputes existing, or to the Company’s Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company’s Knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company’s
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company’s Knowledge, the Company enjoys good labor and
employee relations with its employees and labor organizations.

 

(d) The Company is, and at all times has been, in full compliance in all
material respects with all applicable laws respecting employment (including laws
relating to

 

7



--------------------------------------------------------------------------------

classification of employees and independent contractors) and employment
practices, terms and conditions of employment, wages and hours, and immigration
and naturalization. There no claims are pending against the Company before the
Equal Employment Opportunity Commission or any other administrative body or in
any court asserting any violation of Title VII of the Civil Rights Act of 1963,
the Age Discrimination Act of 1967, 32 U.S.C. §§ 1981 or 1983 or any other
federal, state or local Law, statute or ordinance barring discrimination in
employment.

 

(e) The Company is not a party to, or bound by, any employment or other contract
or agreement that contains any severance, termination pay or change of control
liability or obligation, including, without limitation, any “excess parachute
payment,” as defined in Section 2806(b) of the Internal Revenue Code.

 

(f) Each of the Company’s employees is a Person who is either a United States
citizen or a permanent resident entitled to work in the United States. To the
Company’s Knowledge, the Company has no liability for the improper
classification by the Company of such employees as independent contractors or
leased employees prior to the Closing.

 

4.13 Intellectual Property.

 

(a) All Intellectual Property of the Company and its Subsidiaries is currently
in compliance with all legal requirements (including timely filings, proofs and
payments of fees) and is valid and enforceable, except where the failure to be
in compliance or to be valid and enforceable has not and could not reasonably be
expected to have a Material Adverse Effect on the Company and its Subsidiaries
taken as a whole. No Intellectual Property of the Company or its Subsidiaries
which is necessary for the conduct of Company’s and each of its Subsidiaries’
respective businesses as currently conducted or as currently proposed to be
conducted has been or is now involved in any cancellation, dispute or
litigation, and, to the Company’s Knowledge, no such action is threatened. No
patent of the Company or its Subsidiaries has been or is now involved in any
interference, reissue, re-examination or opposition proceeding.

 

(b) All of the licenses and sublicenses and consent, royalty or other agreements
concerning Intellectual Property which are necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted to which the Company or any
Subsidiary is a party or by which any of their assets are bound (other than
generally commercially available, non-custom, off-the-shelf software application
programs having a retail acquisition price of less than $10,000 per license)
(collectively, “License Agreements”) are valid and binding obligations of the
Company or its Subsidiaries that are parties thereto and, to the Company’s
Knowledge, the other parties thereto, enforceable in accordance with their
terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.

 

8



--------------------------------------------------------------------------------

(c) The Company and its Subsidiaries own or have the valid right to use all of
the Intellectual Property that is necessary for the conduct of the Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted and for the ownership, maintenance and
operation of the Company’s and its Subsidiaries’ properties and assets, free and
clear of all liens, encumbrances, adverse claims or obligations to license all
such owned Intellectual Property and Confidential Information, other than
licenses entered into in the ordinary course of the Company’s and its
Subsidiaries’ businesses. The Company and its Subsidiaries have a valid and
enforceable right to use all third party Intellectual Property and Confidential
Information used or held for use in the respective businesses of the Company and
its Subsidiaries.

 

4.14 Environmental Matters. Neither the Company nor any Subsidiary is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, and is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim has had or could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate; and there is no pending or, to the Company’s Knowledge, threatened
investigation that might lead to such a claim.

 

4.15 Litigation. Except as described on Schedule 4.15, there are no pending
actions, suits or proceedings against or affecting the Company, its Subsidiaries
or any of its or their properties involving an amount in controversy in excess
of $150,000; and to the Company’s Knowledge, no such actions, suits or
proceedings are threatened or contemplated.

 

4.16 Financial Statements. The financial statements included in each SEC Filing
present fairly, in all material respects, the consolidated financial position of
the Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-Q under the 1933 Act). Except as set forth
in the financial statements of the Company included in the SEC Filings filed
prior to the date hereof, neither the Company nor any of its Subsidiaries has
incurred any liabilities, contingent or otherwise, except those incurred in the
ordinary course of business, consistent (as to amount and nature) with past
practices since the date of such financial statements, none of which,
individually or in the aggregate, have had or could reasonably be expected to
have a Material Adverse Effect.

 

4.17 Insurance Coverage. The Company and each Subsidiary maintains in full force
and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and each Subsidiary, and the Company reasonably believes such insurance
coverage to be adequate against all liabilities, claims and risks against which
it is customary for comparably situated companies to insure.

 

9



--------------------------------------------------------------------------------

4.18 Compliance with Nasdaq Continued Listing Requirements. The Company has not
filed its Annual Report on Form 10-K for the fiscal year ended July 2, 2005. The
Company is in compliance with applicable Nasdaq continued listing requirements.
There are no proceedings pending or, to the Company’s Knowledge, threatened
against the Company relating to the continued listing of the Company’s Common
Stock on Nasdaq and the Company has not received any notice of, nor to the
Company’s Knowledge is there any basis for, the delisting of the Common Stock
from Nasdaq. The Company is in material compliance with NASD rules and
regulations applicable to the Company and will remain so in the future.

 

4.19 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Shares.

 

4.20 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 3(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Securities under the
1933 Act.

 

4.21 Private Placement. Assuming the truth and accuracy of the Investors’
representations set forth in Section 4 of this Agreement, the offer and sale of
the Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act.

 

4.22 Questionable Payments. Neither the Company nor any of its Subsidiaries nor,
to the Company’s Knowledge, any of their respective current or former
stockholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.

 

4.23 Transactions with Affiliates. Except as disclosed in the SEC Filings, none
of the officers or directors of the Company and, to the Company’s Knowledge,
none of the employees of the Company is presently a party to any transaction
with the Company or any Subsidiary (other than as holders of stock options
and/or warrants, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

10



--------------------------------------------------------------------------------

4.24 Internal Controls. Except as described in the SEC filings, the Company is
in material compliance with the provisions of the Sarbanes-Oxley Act of 2002
currently applicable to the Company. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as described in the SEC
filings, the Company has established disclosure controls and procedures (as
defined in 1933 Act Rules 13a-13 and 15d-13) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including the Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed period report under the 1933 Act, as the
case may be, is being prepared. Except as described in the SEC filings, the
Company’s certifying officers have evaluated the effectiveness of the Company’s
controls and procedures as of the end of the period covered by the most recently
filed periodic report under the 1933 Act (such date, the “Evaluation Date”).
Except as described in the SEC filings, the Company presented in its most
recently filed periodic report under the 1933 Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. The Company
maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP and the applicable
requirements of the 1933 Act.

 

4.25 Management Lockup. Prior to Closing the Company has entered into written
agreements with those members of management, agreed upon with Investors, (the
“Management”) whereby the Management will not directly or indirectly sell,
dispose of or convert of any shares of the Company’s common stock, or
instruments convertible into common stock, until ninety-days (90) after the
effective date of the Registration Statement.

 

4.26 Shareholder Approval. No later than ninety (90) days after the Closing Date
the Company will have obtained shareholder approval for the following events:
(i) the issuance of the PIK Shares, to the extent required by the Nasdaq
SmallCap Market Marketplace Rules; (ii) the exercise of the A Warrant and B
Warrant; (iii) the issuance and exercise of any additional shares of Series P
Preferred Stock under terms of Section 5E of the Series P Certificate of
Designation, to the extent required by the Nasdaq SmallCap Market Marketplace
Rules.

 

5. Representations, Warranties and Covenants of the Investor.

 

5.1 Investor Knowledge and Status. The Investor represents and warrants to, and
covenants with, the Company that: (i) the Investor is an “accredited investor”
as defined

 

11



--------------------------------------------------------------------------------

in Regulation D under the Securities Act and has requested, received, reviewed
and considered all information it deemed relevant in making an informed decision
to purchase the Shares, and has such business and financial experience as is
required to give it the capacity to utilize the information received, to
evaluate the risks involved in purchasing the Shares, and to protect its own
interests in connection with the purchase of the Shares and is able to bear the
risks of an investment in the Shares; (ii) the Investor understands that the
Shares are “restricted securities” and have not been registered under the
Securities Act and is acquiring the number of Shares set forth on the Signature
Page hereto in the ordinary course of its business and for its own account for
investment only, has no present intention of distributing any of such Shares and
has no arrangement or understanding with any other persons regarding the
distribution of such Shares ; (iii) the Investor will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Shares except in compliance with the Securities Act, applicable state securities
laws and the respective rules and regulations promulgated thereunder; (iv) the
Investor has answered all questions on the Signature Page hereto and the
Investor Questionnaire attached hereto as Exhibit B for use in preparation of a
registration statement for the resale of the Conversion Shares (the
“Registration Statement”) and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date; (v) the
Investor will notify the Company promptly of any change in any of such
information until such time as the Investor has sold all of its Shares or until
the Company is no longer required to keep the Registration Statement effective;
and (vi) the Investor has, in connection with its decision to purchase the
number of Shares set forth on the signature page hereto, relied only upon the
representations and warranties of the Company contained herein. Investor
understands that the Shares to be issued to the Investor have not been
registered under the Securities Act, or registered or qualified under any state
securities law in reliance on specific exemptions therefrom, which exemptions
may depend upon, among other things, the bona fide nature of the Investor’s
investment intent as expressed herein, and the Investor is able to bear the
economic risk of holding the Shares for an indefinite period of time and can
afford a complete loss of its investment. The Placement Agent is not authorized
to make any representation or use any information in connection with the
placement, purchase and sale of the Shares, and no person is authorized to
provide any representation which is inconsistent or in addition to those in the
SEC Reports. The Investor acknowledges that it has not received or relied on any
such representations.

 

5.2 International Actions. The Investor acknowledges, represents and agrees that
no action has been or will be taken in any jurisdiction outside the United
States by the Company or the Placement Agent that would permit an offering of
the Shares, or possession or distribution of offering materials in connection
with the issue of the Shares, in any jurisdiction outside the United States. If
the Investor is located outside the United States, it has or will take all
actions necessary for the sale of the Shares to comply with all applicable laws
and regulations in each foreign jurisdiction in which it offers, sells or
delivers Shares or has in its possession or distributes any offering material,
in all cases at its own expense.

 

5.3 Registration Required. The Investor hereby covenants with the Company not to
make any sale of the Shares without complying with the provisions of this
Agreement and the Registration Rights Agreement, and without effectively causing
the prospectus delivery requirement under the Securities Act to be satisfied
(unless the Investor is selling such Shares in a transaction not subject to the
prospectus delivery requirement), and the

 

12



--------------------------------------------------------------------------------

Investor acknowledges that the certificates evidencing the Shares will be
imprinted with a legend that prohibits their transfer except in accordance
therewith. The Investor acknowledges that as set forth in, and subject to the
provisions of, the Registration Rights Agreement, there may occasionally be
times when the Company, based on the advice of its counsel, determines that it
must suspend the use of the prospectus forming a part of the Registration
Statement until such time as an amendment to the Registration Statement has been
filed by the Company and declared effective by the SEC or until the Company has
amended or supplemented such prospectus.

 

5.4 Power and Authority. The Investor further represents and warrants to, and
covenants with, the Company that (i) if an entity, the Investor is duly
organized and in good standing in the jurisdiction of its organization, (ii) the
Investor has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and (ii) this Agreement has been duly authorized, executed and
delivered, and constitutes a valid and binding obligation of the Investor
enforceable against the Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except as the indemnification agreements
of the Investors herein may be legally unenforceable.

 

5.5 Prohibited Transactions. During the last thirty (30) days prior to the date
hereof, neither such Investor nor any Affiliate of such Investor, which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to such Investor’s investments or trading or information concerning
such Investor’s investments, including in respect of the Securities, or (z) is
subject to such Investor’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”), has, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the 1934 Act) with respect to the Common Stock, granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”). Prior to the earliest to occur of (i) the termination of this
Agreement, (ii) the effective date for the registration of the Shares, (iii) 90
days after the Closing Date, or (iv) the closing of a material transaction
wherein the Company purchases the assets of another entity, such Investor shall
not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in a Prohibited Transaction. .

 

5.6 No Tax or Legal Advice. The Investor understands that nothing in this
Agreement, or any other materials presented to the Investor in connection with
the purchase and sale of the Shares constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares.

 

6. Right of First Refusal on Future Financings. From the date hereof for as long
as at least 60% of the Series P Preferred is outstanding, upon any financing by
the Company of

 

13



--------------------------------------------------------------------------------

its Common Stock or Common Stock Equivalents (a “Subsequent Financing”), each
Investor shall have the right to (i) exchange any outstanding Shares, including
any accrued dividends, into shares of Common Stock or Commons Stock Equivalents
under the terms of the Subsequent Financing, or (ii) invest its pro rata share
of such Subsequent Financing on a pari passu basis with the Holders of the
Company’s Series M, N, O and P Preferred Holders. The Company will provide not
less than ten (10) day prior written notice to each Investor of the terms and
conditions of any Subsequent Financing. The rights granted under this section 6
shall not apply to any Subsequent Financing related to the Company’s acquisition
of another entities stock or assets.

 

7. Filing of Form 8-K. No later than the fourth trading day following the
Closing Date, the Company will file a Current Report on Form 8-K attaching
copies of the Transaction Documents. In addition, the Company will make such
other filings and notices in the manner and time required by the SEC or Nasdaq.

 

8. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement or by the Placement Agent, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein shall survive the execution of this Agreement, the delivery
to the Investor of the Shares being purchased and the payment therefore.

 

9. Expenses. The Company shall pay Investor’s due diligence and legal fees,
which shall not exceed the amounts of $10,000 and $20,000, respectively. The
legal fee payments shall be made to Grushko & Mittman, P.C.

 

10. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given (i) if delivered by first-class
registered or certified mail domestic, three business days after so mailed, (ii)
if delivered by nationally recognized overnight carrier, one (1) business day
after so mailed, (iii) if delivered by International Federal Express (or
comparable service), two (2) business days after so mailed, (iv) if delivered by
facsimile, upon electric confirmation of receipt on the first business day after
the transaction and shall be delivered as addressed as follows:

 

(a)

   if to the Company, to:      Velocity Express Corporation      One Morningside
Drive North      Building B – Suite 300      Westport, CT 06880      Attention:
Wesley C. Fredenburg      Telephone: (612) 337-4525      Telecopy:    (612)
337-4588

 

14



--------------------------------------------------------------------------------

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing,
with a copy to:

 

Grushko & Mittman, P.C.

551 Fifth Avenue, Suite 1601

New York, New York 10176

(212) 697-9500 Ext: 106

(212) 697-3575 (fax)

Attn: Barbara Mittman

 

11. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

 

12. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

 

13. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts or choice of law. Service of process in
connection with any suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of the courts of the State of New York in any such suit,
action or proceeding and to the laying of venue exclusively in New York. Each
party hereto irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum

 

15. Counterparts and Facsimiles. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. This Agreement may also be executed and
delivered via facsimile, which shall be deemed an original.

 

16. Confidential Disclosure Agreement. Notwithstanding any provision of this
Agreement to the contrary, any confidential disclosure agreement previously
executed by the Company and the Investor in connection with the transactions
contemplated by this Agreement shall remain in full force and effect in
accordance with its terms following the execution of this Agreement and the
consummation of the transactions contemplated hereby.

 

17. Press Releases. The Company will issue no press releases identifying the
Investor.

 

15



--------------------------------------------------------------------------------

EXHIBIT A

 

Velocity Express Corporation

 

STOCK CERTIFICATE QUESTIONNAIRE

 

Pursuant to Section 4 of the Agreement, please provide us with the following
information:

 

1.      The exact name that your Shares are to be registered in (this is the
name that will appear on your stock certificate(s)). You may use a nominee name
if appropriate:

  _________________________________________

2.      The relationship between the Investor and the registered holder listed
in response to item 1 above:

  _________________________________________

3.      The mailing address of the registered holder listed in response to item
1 above:

  _________________________________________

4.      The Social Security Number or Tax Identification Number of the
registered holder listed in the response to item 1 above:

  _________________________________________

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

Velocity Express Corporation

 

INVESTOR QUESTIONNAIRE

 

(all information will be treated confidentially)

 

To: Velocity Express Corporation:

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
Series O Preferred Stock, par value $0.004 per share (the “Shares”), of Velocity
Express Corporation (the “Company”). The Shares are being offered and sold by
the Company without registration under the Securities Act of 1933, as amended
(the “Securities Act”), and the securities laws of certain states, in reliance
on the exemptions contained in Section 4 of the Securities Act and on Regulation
D promulgated thereunder and in reliance on similar exemptions under applicable
state laws. The Company must determine that a potential investor meets certain
suitability requirements before offering or selling Shares to such investor. The
purpose of this Questionnaire is to assure the Company that each investor will
meet the applicable suitability requirements. The information supplied by you
will be used in determining whether you meet such criteria, and reliance upon
the private offering exemption from registration is based in part on the
information herein supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Shares will
not result in a violation of the Securities Act or the securities laws of any
state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Shares. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

 

A. BACKGROUND INFORMATION

 

Name:                                     
                                        
                                        
                                        
                                        
                                                

Business Address:                                   
                                        
                                        
                                        
                                                                    

     (Number and Street)                                            
                                        
                                        
                                        
                                        
                                                            

(City)

   (State)   

(Zip Code)

Telephone Number: (        )                         
                                        
                                        
                                        
                                                             

Residence Address:                                  
                                        
                                        
                                        
                                                                  

     (Number and Street)                                            
                                        
                                        
                                        
                                        
                                                            

(City)

   (State)   

(Zip Code)

Telephone Number: (        )                         
                                        
                                        
                                        
                                                             

If an individual:

Age:            

   Citizenship:                            Where registered to
vote:                                                           

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:                                  
                                        
                                        
                                        
                                                                            

State of formation:                        

        Date of formation:                                      
                                  Social Security or Taxpayer Identification
No.                                       
                                        
                                        
                                                   

Send all correspondence to (check one):               Residence Address

  

              Business Address

 

D-1



--------------------------------------------------------------------------------

B. STATUS AS ACCREDITED INVESTOR

 

The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Securities Act, as at the time of the sale of the Shares
the undersigned falls within one or more of the following categories (Please
initial one or more, as applicable):

 

             (1)         a bank as defined in Section 3(a)(2) of the Securities
Act, or a savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934; an insurance company as defined in Section
2(13) of the Securities Act; an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that act; a Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; a plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with the investment decisions made
solely by persons that are accredited investors;1

 

             (2)         a private business development company as defined in
Section 202(a)(22) of the Investment Adviser Act of 1940;

 

             (3)         an organization described in Section 501(c)(3) of the
Internal Revenue Code of 1986, as amended, corporation, Massachusetts or similar
business trust, or partnership, not formed for the specific purpose of acquiring
the Shares offered, with total assets in excess of $5,000,000;

 

             (4)         a natural person whose individual net worth, or joint
net worth with that person’s spouse, at the time of such person’s purchase of
the Shares exceeds $1,000,000;

 

             (5)         a natural person who had an individual income in excess
of $200,000 in each of the two most recent years or joint income with that
person’s spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year;

 

             (6)         a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Shares offered, whose purchase
is directed by a sophisticated person as described in Rule 506(b)(2)(ii) of
Regulation D; and

 

             (7)         an entity in which all of the equity owners are
accredited investors (as defined above).

 

--------------------------------------------------------------------------------

1 As used in this Questionnaire, the term “net worth” means the excess of total
assets over total liabilities. In computing net worth for the purpose of
subsection (4), the principal residence of the investor must be valued at cost,
including cost of improvements, or at recently appraised value by an
institutional lender making a secured loan, net of encumbrances. In determining
income, the investor should add to the investor’s adjusted gross income any
amounts attributable to tax exempt income received, losses claimed as a limited
partner in any limited partnership, deductions claimed for depreciation,
contributions to an IRA or KEOGH retirement plan, alimony payments, and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.

 

D-2



--------------------------------------------------------------------------------

C. REPRESENTATIONS

 

The undersigned hereby represents and warrants to the Company as follows:

 

1. Any purchase of the Shares would be solely for the account of the undersigned
and not for the account of any other person or with a view to any resale,
fractionalization, division, or distribution thereof.

 

2. The information contained herein is complete and accurate and may be relied
upon by the Company, and the undersigned will notify the Company immediately of
any material change in any of such information occurring prior to the closing,
if any, with respect to the purchase of Shares by the undersigned or any
co-purchaser.

 

3. There are no suits, pending litigation, or claims against the undersigned
that could materially affect the net worth of the undersigned as reported in
this Questionnaire.

 

4. The undersigned acknowledges that there may occasionally be times when the
Company, based on the advice of its counsel, determines that it must suspend the
use of the Prospectus forming a part of the Registration Statement (as such
terms are defined in the Stock Purchase Agreement to which this Questionnaire is
attached) until such time as an amendment to the Registration Statement has been
filed by the Company and declared effective by the Securities and Exchange
Commission or until the Company has amended or supplemented such Prospectus. The
undersigned is aware that, in such event, the Shares will not be subject to
ready liquidation, and that any Shares purchased by the undersigned would have
to be held during such suspension. The overall commitment of the undersigned to
investments which are not readily marketable is not excessive in view of the
undersigned’s net worth and financial circumstances, and any purchase of the
Shares will not cause such commitment to become excessive. The undersigned is
able to bear the economic risk of an investment in the Shares.

 

5. The undersigned has carefully considered the potential risks relating to the
Company and a purchase of the Shares, and fully understands that the Shares are
speculative investments which involve a high degree of risk of loss of the
undersigned’s entire investment. Among others, the undersigned has carefully
considered each of the risks described under the headings “Risk Factors” in the
Company’s Annual Report on Form 10-K for the year ended July 3, 2004 and the
Company’s Quarterly Report on Form 10-Q for the quarter ended January 1, 2005.

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this 14th
day of October, 2005, and declares under oath that it is truthful and correct.

 

Print Name By:  

 

--------------------------------------------------------------------------------

Signature Title:  

--------------------------------------------------------------------------------

    (required for any purchaser that is a corporation, partnership, trust or
other entity)

 

D-4